Citation Nr: 1645666	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected sinusitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1997 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In a November 2015 decision, the Board assigned a schedular rating of 30 percent for the Veteran's service-connected sinusitis, and remanded the TDIU claim for further development.  The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).

By a July 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's November 2015 decision to the extent it failed to address consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected sinusitis; and remanded the matter for action consistent with the JMR.  The JMR noted that the Veteran was not pursuing the issue of entitlement to an increased schedular rating, and that the issue should be dismissed.  The JMR further noted that the Court lacked jurisdiction to address the TDIU claim at that time.

For the reasons stated below, the Veteran's claim for an extraschedular rating for her service-connected sinusitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the record available for review does not reflect the development directed for the TDIU claim by the November 2015 remand has, as yet, been completed and it has not been certified for return to the Board.  Thus, no further discussion of this issue is warranted at this time.  In any event, the Board notes that resolution of the sinusitis claim may affect the Veteran's entitlement to a TDIU.  As such, these issues are inextricably intertwined, and the Board would have to defer adjudication of the TDIU claim until the development directed for the sinusitis claim was completed.


REMAND

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The JMR contended that the Board failed to address the competency and credibility of Appellant's lay statements regarding her symptomatology that she attributed to her service-connected sinusitis, and whether the issue of referral for an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1) was reasonably raised by the record.  In pertinent part, the JMR noted the Veteran reported at an October 2010 VA examination symptoms that she attributed to her sinus problems, to include hoarseness of the voice. The JMR also noted that in the corresponding October 2010 X-ray report, the examiner noted that there was soft tissue swelling partially opacifying the left maxillary sinus and that a portion of this swelling could represent a polyp or a mucus retention cyst.  Further, the JMR noted that at a May 2015 VA examination the Veteran reported symptoms of ear pressure, tinnitus, difficulty hearing, and swollen lymph nodes, and she attributed these symptoms to her service-connected sinusitis.  The JMR noted the VA examiner found that Veteran's sinusitis was asymptomatic; however, she was also diagnosed with acute otitis media.  Moreover, in respect to whether there were "other pertinent physical findings, complications, conditions, signs and/or symptoms related to" the diagnoses of sinusitis and otitis media, the examiner noted that Veteran had an opaque/suppurative right tympanic membrane, tender right posterior auricular lymphadenopathy, and right nasal turbinates that were edematous with clear rhinorrhea. 

Given the existing record, the Board finds that the claim for an extraschedular rating for the Veteran's service-connected sinusitis needs to be remanded to obtain an opinion from the Director, Compensation Services.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for her sinusitis since June 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her sinusitis symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Thereafter, obtain an opinion from the Director, Compensation Services as to whether the criteria for an extraschedular rating have been met for the Veteran's service-connected sinusitis.  

4.  After completing any additional development deemed necessary, adjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




